Marshall, Justice.
The governing authority of Lowndes County is the Board of Commissioners of Roads & Revenues, established by Ga. L. 1945, pp. 636-647. The chief executive officer of the county and administrative head of county government is the county manager, an office established by Ga. L. 1975, pp. 2565-2569. The county manager is appointed by a majority vote of the board and serves for an indefinite term at the pleasure of the board. Ga. L. 1975, § 8A, p. 2566. There are certain duties vested by statute in the board, Ga. L. 1945, § 8, pp. 641-642, and certain duties vested by statute in the county manager, Ga. L. 1975, § 8C, pp. 2566-2567.
In the present case, Botie Q. Chitty, Jr., one of the members of the board, brought suit as a private taxpayer to enjoin the county manager from performing certain acts and assuming certain duties which are allegedly within the nondelegable statutory authority of the board. The trial court ruled that this was essentially an administrative dispute that should be addressed to the board, and the complaint was dismissed without prejudice. We affirm. The complaint praying for injunctive relief was properly dismissed since, as found by the trial court, the plaintiff had an adequate legal or administrative remedy before the board.

Judgment affirmed.


All the Justices concur.

Argued March 13, 1978
Decided May 2, 1978.
Robert L. Cork, for appellant.
Blackburn, Bright & Dodd, Oris D. Blackburn, Jr., Converse Bright, for appellee.